Citation Nr: 1809344	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to an increased rating in excess of 10 percent for pulmonary sarcoidosis, mild, with headaches.

4.  Entitlement to an increased (compensable) rating for seborrheic dermatitis.

5.  Entitlement to an increased rating in excess of 10 percent for uveitis with glaucoma.


REPRESENTATION

Veteran represented by:	Karen Vicks, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2011 and April 2013 rating decisions.

In January 2011, the RO, inter alia, declined to reopen a claim for service connection for a back disability, characterized as degenerative disk disease (DDD) of the lumbosacral spine with left lumbar radiculopathy; continued a zero percent (noncompensable) rating for seborrheic dermatitis; and continued a 10 percent rating for pulmonary sarcoidosis.  In March 2011, the Veteran filed a notice of disagreement (NOD).  

In April 2013, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence for uveitis with glaucoma, effective March 1, 2012, to April 30, 2012, and continued the 10 percent rating, effective March 1, 2012.  In May 2013, the Veteran filed a NOD as to the 10 percent rating continued  for the uveitis with glaucoma.  

A statement of the case (SOC) was issued in April 2014 with respect to all of the issues listed on the title page and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals)in  June 2014. 

In January 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As noted, in the rating decision on appeal, the RO declined to reopen the previously denied claim for service connection for back disability.  However, it is noted that,  regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen the previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has now characterized that portion of the appeal involving back disability as encompassing  the first two  matters listed on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision reopening the claim for service connection for a back disability is set forth below.  The service connection claim  for a back disability, on the merits; along with the claims for higher ratings on appeal are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a January 2008 rating decision, the RO declined to reopen a claim for service connection for a back disability although notified of the denial in a February 2008, the Veteran did not appeal this decision, and no pertinent exception to finality applies.  

3.  Evidence received since the January 2008 rating decision includes evidence that was not previously considered and is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision in which the RO  declined to reopen a claim for service connection for a back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the January 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the favorable disposition of the request to reopen the claim for service connection a back disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

Under legal authority in effect the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The claim for service connection for a back disability was previously considered and denied. In  a January 2008 rating decision, the RO denied the Veteran's original service connection claim for a back disability.   Evidence at the time of the January 2008 denial  primarily included the Veteran's statements; service treatment records (STRs); and VA treatment records.  The RO denied the claim on the basis that the evidence did not to show the condition was incurred in or aggravated by service nor was it related to any service connected disability.

The Veteran was notified of this determination in a February 2008 letter, he did not appeal the decision.  Moreover, no pertinent exception to finality applies.  No new and material evidence was received during the one year appeal period following the notice of the January 2008 decision.  38 C.F.R. § 3.156 (b).  Moreover, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a back disability warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (c).  Hence, the January 2008 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (d)(338 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for a back disability in October 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See 
Id. at 118, 124 (Lance, J. concurring).

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent new evidence received since the January 2008 denial includes VA treatment records,  the January 2017 Board hearing transcript, and the .  

Importantly, the Veteran's VA treatment records show current back diagnoses, such as degenerative disk disease of the lumbosacral spine.  See VA treatment record dated in March 2013.  Furthermore, in his  statements and hearing testimony, indicate that  he injured his back in-service while putting out fires carrying heaving equipment and that he has had back pain ever since service.

The Board finds the foregoing evidence is "new" in that it was not before agency decision makers at the time of the January 2008 final denial of the claim for service connection for a back disability and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows an in-service injury and alleges continuity of symptomatology.  As the record previously included no evidence suggesting an in-service injury or continuity of symptomatology, when presumed credible, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, supra.  

Thus, the requirements for reopening the claim for service connection for a back disability are met, and the claim is reopened.


ORDER

As new and material evidence to reopen the claim for service connection for a back disability has been received, to this limited extent only, the appeal as to this matter is granted.



REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim, on the merits, and the higher  rating claims on appeal are warranted.

Notably, the Board has reopened the claim for service connection for back disability, whereas the AOJ declined to reopen the claim.  As the AOJ has not considered the claim for service connection on the merits, to avoid any prejudice to the Veteran, a remand of this matter for initial AOJ consideration is warranted.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  The Board also finds that, prior to such consideration, additional development of evidence pertinent to the service connection claim is warranted.

The Veteran claims that his back disability is related to his military service and that he has had back pain since service.  Specifically, he asserts during service, he set out fires set by fellow soldiers who did not want to return to the sea.  He explained to set out the fires, he required carrying heavy equipment and had to excessively stoop low, in which caused his back disability.  

VA treatment records list current diagnoses of the Veteran's back, to include degeneration of lumbar or lumbosacral intervertebral disc and degenerative disk disease of the lumbosacral spine.  See, e.g., VA treatment records dated in March 2012 and March 2013

To this end, the evidence of record suggests that the Veteran's back disability may be related to in-service events or injuries; however, he has not been afforded a VA examination to determine the nature and etiology of his disability.  

Hence, the Board finds that a remand of this matter for examination of the Veteran is needed for examination and etiology opinions-based on full consideration of all pertinent evidence of record, and supported by complete, clearly-stated rationale-are needed to resolve the service connection claim.. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, with regard to the increased rating claims on appeal, during the January 2017 Board hearing, the Veteran reported that he had worsening symptoms of his service-connected pulmonary sarcoidosis, with headaches; seborrheic dermatitis; and uveitis with glaucoma since his last VA examinations.

Specifically, as to the Veteran's service-connected pulmonary sarcoidosis with headaches, he was last afforded a respiratory VA examination in November 2010.  On examination, he reported that there had been no change in his pulmonary sarcoidosis over the past several years.  He denied shortness of breath at rest and upon physical activity.    During the January 2017 Board hearing, the Veteran reported that he had worsening symptoms since his November 2010 VA examination.  For instance, he indicated that he was experiencing respiratory problems, such as shortness of breath.  He testified that his headaches are the worst they have ever been, as he has headaches daily.  

With respect to the Veteran's service-connected seborrheic dermatitis, he was last afforded a VA scars examination in November 2010.  The November 2010 VA examiner indicated that the Veteran had a skin rash over his face and both hands. The Veteran denied the use of oral steroid or immunosuppressive prescription to treat his seborrheic dermatitis.  During the January 2017 Board hearing, the Veteran reported that he was prescribed steroids to treat his seborrheic dermatitis.  Furthermore, he testified that he has intermittent scaly patches all over his face, hands, and head.  He explained that he had painful nodules on his head due to his service-connected seborrheic dermatitis.

As to the service-connected uveitis with glaucoma, the Veteran was last afforded a VA eye conditions exam in March 2013.  Since the March 2013 VA examination, the Veteran testified during the Board hearing that in February 2015, he required laser eye injections to stabilize his eye right eye pressure.  Furthermore, he also testified that in September 2016 he had a right eye procedure for glaucoma and prescribed steroids to stabilize the pressure in his eye.

Considering the Veteran's testimony in conjunction with the elapsed time since the last VA examinations, the Board finds that the evidence suggests possible worsening of the service-connected disabilities at issue, warranting re-examinations.  Hence, a remand is necessary to afford the Veteran new VA examinations to ascertain a more accurate picture of the current severity of the Veteran's service-connected pulmonary sarcoidosis with headaches; seborrheic dermatitis; and uveitis with glaucoma.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Therefore, the AOJ should arrange for the Veteran to undergo VA back, respiratory, scars, and eye examinations, each by an appropriate medical professional.  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the reopened and/or increased rating claim(s.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s). the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record with respect to the remaining claims are complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since September 2016.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each  higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, and arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of all current back disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must include discussion of the Veteran's documented medical history and assertions. 

Following examination of the Veteran and review of the record, the examination should clearly identifying all back disability(ies), currently present, or present at any point pertinent to the October 2010 claim (even if now asymptomatic or resolved).. 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise medically related to, the Veteran's active military service.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence.

The examiner must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of diagnosis of or treatment for a specific disability or symptoms during and/or shortly after service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports must be acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings /testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available record and/or responses from each contacted entity are associated with the claims file. arrange for the Veteran to undergo an examination, by an appropriate medical professional, for evaluation of his service-connected pulmonary sarcoidosis, mild, with headaches. 

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo an examination by an appropriate medical professional for evaluation of his service-connected seborrheic dermatitis. 

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.


All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo an examination ,by an appropriate medical professional, for evaluation of his service-connected uveitis with glaucoma. 

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.


All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to any scheduled examination(s),. obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

9.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall l v. West, 11 Vet. App. 268 (1998).  

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in  in adjudicating the reopened claim and/or increased rating claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate) .

11.  If any benefit(s )sought on appeal remain(s) denied, furnish to the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional 




	(CONTINUED ON NEXT PAGE)



development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b)(6) (2017).


Department of Veterans Affairs


